Citation Nr: 0710377	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  02-18 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD), from March 
3, 1998, to June 15, 1999.

2.  Entitlement to an initial evaluation in excess of 70 
percent for PTSD, from June 16, 1999.

3.  Entitlement to an effective date earlier than June 16, 
1999, for the grant of a total rating based on 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran had active service from April 1968 to June 1970, 
and from October 1974 to March 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 1998 and March 2002 rating actions of the 
above Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC).

In a June 1998 rating decision, the RO awarded service 
connection for PTSD and assigned a 10 percent disability 
rating, dated from March 3, 1998.  Within one year 
thereafter, in June 1999, the veteran submitted medical 
evidence in the form of a VA outpatient treatment record 
dated that same month, showing treatment for PTSD.  As has 
been contended by the veteran's attorney, this submission of 
a treatment record constituted new and material evidence with 
regard to the June 1998 rating decision.

Since the evidence was submitted within one year of the 
notification of the June 1998 rating decision, and it is new 
and material to this claim, the Board finds that, under 
38 C.F.R. § 3.156(b), the veteran's claim remains open from 
that date.  Therefore, the Board finds that the veteran's 
claim continues to be on appeal from the initial grant of 
service connection in June 1998.  Therefore, the issues have 
been recharacterized, as indicated on the first page of the 
present decision.  Instead of phrasing the first issue as one 
for an earlier effective date for the grant of 70 percent for 
PTSD, the Board will address it as a claim for a rating in 
excess of 10 percent for that period of the appeal.


FINDINGS OF FACT

1.  From March 3, 1998, to June 15, 1999, the veteran's PTSD 
was characterized by nightmares, sleep disturbance, anxious 
moods, anger, paranoia, intrusive thoughts, crying spells, 
and a GAF score of 70, all of which are indicative of 
occupational and social impairment with an occasional 
decrease in work efficiency.

2.  Beginning on June 16, 1999, the preponderance of the 
evidence is against a finding that the veteran's PTSD 
produces total occupational and social impairment.

3.  From March 3, 1998, to June 15, 1999, the veteran was in 
receipt of service-connected compensation for bilateral 
chondromalacia, rated 10 percent disabling, and PTSD, rated 
30 percent disabling.

4.  The competent evidence of record does not demonstrate 
that the veteran is unemployable solely due to his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the 
disability evaluation for PTSD is increased to 30 percent, 
but no higher, from March 3, 1998, to June 15, 1999.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2006).

2.  The criteria for an initial evaluation in excess of 70 
percent for PTSD, from June 16, 1999, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2006).

3.  The criteria for an effective date earlier than June 16, 
1999, for the award of TDIU have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537, 545 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The unfavorable decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini, supra, that where, as here, 
the section 5103(a) notice was not mandated at the time of 
the initial decision, VA did not err in not providing such 
notice.  Rather, the veteran has the right to content-
complying notice and proper subsequent VA process.  See 
Pelegrini, Mayfield, supra.

In a May 2006 letter, the RO informed the veteran of its duty 
to assist him in substantiating his claims under the VCAA, 
and the effect of this duty upon his claims.  Moreover, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  The May 2006 letter also 
provided the veteran with notice as to potential downstream 
issues.  See Dingess, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws and Regulations for Increased Rating 
Claims

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that this is a case in which the veteran has 
expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

VA's regulation at 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411 (2006), pursuant to 38 C.F.R. § 4.130 and the General 
Rating Formula for Mental Disorders, provides for the 
following pertinent evaluations:

10 percent for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled by 
continuous medication;

30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);

50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships;

70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting ); inability to establish and maintain 
effective relationships; and

100 percent for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  A GAF score of 31 to 40 is defined as denoting 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  A GAF score of 
41 to 50 is defined as denoting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51-60 is defined as denoting 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61-70 is defined as denoting some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-
244 (1995).

III.  PTSD rating from March 3, 1998, to June 15, 1999

Currently, the veteran's PTSD is rated as 10 percent 
disabling for the above time period.

VA outpatient treatment records dated from November 1997 to 
January 1998 show he was neatly dressed and in an anxious 
mood.  He reported nightmares.  He felt angry.  He reported 
that, after an incident at his grocery store, his nightmares 
had increased, along with feelings of anger, resentment, and 
paranoia.  The veteran hd been divorced for ten years, and 
had no children.  He said he used to have a drinking problem 
but indicated it was in remission.

A December 1997 VA outpatient record shows the veteran 
complained of recurrent, distressing, and intrusive thoughts 
of Vietnam, and problems sleeping.  He felt depressed and 
reported getting tearful and angry, experiencing hatred, and 
having recurrent dreams of the war.  On examination, he was 
casually dressed and cooperative.  His speech was coherent 
and relevant.  His mood was moderately depressed and anxious.  
His affected was appropriate and tearful.  There was no 
evidence of psychosis, and the veteran denied any suicidal or 
homicidal ideation.




A January 1998 VA clinical record shows the veteran reported 
that he had closed his shop, and currently lived with his 
grandmother.

In March 1998, the veteran underwent VA examination.  He 
indicated that since 1993 he had been running a family 
business and had his own grocery store.  He had lived alone 
since he got divorced.  His social life was restricted to 
getting together with his brothers and sisters and a few 
close friends.  He spent his free time watching television 
and listening to the radio.

On examination, the veteran was clean and casual in 
appearance.  He was cooperative.  He was oriented to time, 
place, and person.  His affect was appropriate, and his 
judgment and insight were good.  The veteran's peer 
relationships were diminished.  He avoided people, but he had 
to deal with the public at his grocery store.  His temper was 
average.  The veteran occasionally had sleep disturbance and 
sometimes a nightmare about Vietnam.  His memory was fairly 
good.  His concentration was average, and his energy was 
variable.  The veteran got depressed off and on.  He denied 
crying spells or suicidal ideation.  He denied 
hallucinations, delusions, paranoia, or phobias.  The 
diagnosis was PTSD with depression.  The assigned GAF score 
was 70.

A June 1998 VA outpatient treatment record shows the veteran 
indicated his living conditions and symptoms were unchanged.  
Then he stated they were worse.  He was irritable and 
anxious.  He had trouble sleeping.  He expressed anger toward 
dealing with VA.  He was casually dressed, and his speech was 
coherent, relevant, and goal-directed.  His mood was 
depressed and angry, and his affect was appropriate.  He 
denied suicidal and homicidal ideation.

Based upon the evidence of record, the Board finds that an 
increase to a 30 percent disability evaluation is warranted 
for the time period from March 3, 1998, to June 15, 1999.  
The Board notes initially that the records does show the 
veteran to have been generally functioned satisfactorily, 
with routine behavior, self-care, and normal conversation.  
These characteristics were all demonstrated during the above 
VA examination, and the VA outpatient records are consistent 
with those findings.  We also note, however, that he 
demonstrated a depressed mood, anxiety, and chronic sleep 
impairment.  While he did not demonstrate all the specified 
symptoms associated with a 30 percent disability rating, 
e.g., suspiciousness, panic attacks, and memory loss, the 
Board nevertheless concludes, with consideration of the 
doctrine of resolving reasonable doubt in the veteran's 
favor, that an increase to a 30 percent disability evaluation 
is warranted for this time period, on the basis that his 
disability appears to more closely approximate the higher-
level criteria.

Having determined that an increase to 30 percent is warranted 
on a reasonable doubt/approximation basis, the Board 
necessarily also finds that the criteria for the next higher 
evaluation of 50 percent for PTSD are not shown by the 
medical evidence associated with the period of time of time 
in issue.  Specifically, the veteran did not demonstrate 
several of the symptoms associated with a 50 percent 
evaluation, including flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty understanding complex commands; impairment of 
memory; impaired judgment; impaired abstract thinking; or a 
disturbance of motivation.  While he did demonstrate a 
depressed mood and a reduced number of work and social 
relationships, that ymptomatology is contemplated in the 30 
percent disability evaluation herein assigned.

The Board has also considered the examiners' assignment of a 
GAF score of 70 and found it to be consistent with both the 
veteran's demonstrated symptoms and the characteristics 
associated with a 30 percent disability rating.

In summary, the Board finds that the veteran's service-
connected PTSD is now adequately evaluated as 30 percent 
disabling, from March 3, 1998, to June 15, 1999, and, 
therefore, this staged rating is warranted.  See Fenderson, 
supra.  Therefore, and for the reasons discussed above, the 
Board finds that the veteran's service-connected PTSD 
warrants a 30 percent rating for this time period, under DC 
9411.

As noted, the increase in the veteran's disability evaluation 
to 30 percent was based upon the doctrine of reasonable 
doubt, and the Board finds that the evidence preponderates 
against the assignment of a 50 percent rating for PTSD. 

III.  PTSD rating from June 16, 1999, to the present

The veteran's PTSD has been assigned a 70 percent disability 
rating, effective from June 16, 1999.

A VA outpatient treatment record on that date shows the 
veteran reported having recurrent distressing intrusive 
memories of Vietnam, flashbacks, and distressing dreams.  
Whenever he thought of Vietnam, he got extremely distraught, 
angry, depressed, and agitated.  He had a history of anger 
outbursts with thoughts of hurting others.  He was unable to 
trust anyone and was constantly hypervigilent.  He had 
continuous depression with feelings of hopelessness.  He had 
thoughts of suicide.  The veteran was significantly impaired 
in social functioning, and could not be around crowds.  He 
was unable to hold any job, and was isolative.  He had 
difficulty holding a conversation for a length of time due to 
his extreme anger, and showed grossly inappropriate behavior, 
including jumping at slightest sudden sounds, striking people 
when approached from behind, and suicidal ideation.  He posed 
a danger to himself and others.  His mood was persistently 
depressed, with periods of panic attacks.  The veteran was 
unreliable in following any task on a consistent basis.  He 
had no energy and poor concentration.  He had difficulty 
maintaining any kind of effective work.  The veteran's 
judgment was impaired, and he had difficulty adapting to 
stressful situations.  The VA staff strongly felt that the 
veteran was unemployable due to his chronic PTSD.

In August 1999, the veteran underwent VA examination.  He 
indicated he had last worked in August 1996.  He was 
receiving monthly treatment.  He reported continued problems 
with flashbacks, bad dreams, angry mood, depressed affect, 
thoughts of hurting others, hypervigilance, and social 
isolation.  He said he had no social involvement.  He stayed 
at home and watched television.

On examination, the veteran was clean shaven and neat in 
appearance.  He was calm, alert, and cooperative.  He had no 
delusions or hallucinations and no suicidal or homicidal 
ideas.  Intelligence was estimated to be average.  He was 
oriented to time, place, and person.  His memory for recent 
and remote events was intact.  His judgment was intact.  He 
had some degree of insight.  The diagnosis was PTSD, which 
was persistent and worse in the past year and which made it 
impossible for him to maintain gainful employment.  The GAF 
score was 45, indicating major signs and symptoms of the 
disorder along with significant impairment in social and 
occupational functioning.

May through December 2001 VA outpatient treatment records 
show the veteran had an increase in symptoms since the 
terrorist attack.  He continued to have severe recurrent 
distressing intrusive thoughts of his military experience.  
He got angry and depressed due to recurrent dreams.  He was 
more hypervigilent and always scanning his surroundings.  The 
veteran was casually dressed.  His speech was coherent and 
guarded, and his mood was anxious, depressed, and irritable.  
He denied suicidal and homicidal thoughts.

In September 2001, the veteran again underwent VA 
examination.  He indicated that he had last worked in 1993 as 
a prison guard.  He complained of flashbacks, nightmares, 
sleep disturbance, excessive anger, social isolation, and 
irritable mood.  On examination, the veteran was unshaven.  
He was calm, alert, and responded to questions without 
evidence of impairment of thought process or communication.  
He had no delusions or hallucinations, and reported no 
suicidal or homicidal ideas.  His personal hygiene was 
adequate.  The veteran was oriented to time, place, and 
person.  His memory for recent and remote events was intact.  
He described depression with low mood and a lot of anger.  He 
had some sleep disturbance.  The GAF score was 50, indicating 
early intense symptoms with impairment in social and 
occupational functioning.

An April 2003 VA outpatient treatment record shows the 
veteran had moved in with his mother due to conflict with his 
grandmother.  He had ongoing conflicts with family members, 
and got extremely angry at times.  It was noted his last GAF 
score was 40 in January 2002.

August and October 2004 VA outpatient records show the 
veteran's last GAF score was 50 in July 2004.  He was now 
living alone.  He kept away from people and could not trust 
anyone.  He rarely saw family members and got angry easily.  
The veteran continued to have severe recurrent distressing 
intrusive thoughts of his military service.  He complained of 
recurrent dreams.  He was hypervigilent and always scanning 
his surroundings.  On examination, he was casually dressed.  
His speech was coherent, relevant, and guarded.  His mood was 
less anxious and less depressed but irritable.  He denied 
current suicidal and homicidal thoughts.

A March 2005 VA outpatient record shows the veteran had moved 
back in with his mother because he could not afford to pay 
for housing.  He rarely saw family members, and isolated 
himself to deal with his stress.

In examining the evidence in this case, the Board concludes 
that the criteria for the assignment of an evaluation of 100 
percent have not been met.  The VA examinations and 
outpatient treatment records do reflect a severe disability 
due to PTSD, and there is no question that the veteran's 
overall mental health is compromised by PTSD.  However, the 
evidence does not show total occupational and social 
impairment.  The lowest assigned GAF score of 40 suggests 
only major impairment in several areas.  It does not, nor 
does any of the other evidence of record suggest complete 
impairment in any area.

Furthermore, the specific symptoms associated with a 100 
percent disability evaluation for PTSD are, for the most 
part, not demonstrated by the evidence of record.  The 
evidence does not show gross impairment in thought processes 
or communication.  In June 1999, the veteran was shown to 
have difficulty holding a conversation for a length of time.  
In treatment records dated from May to December 2001, he was 
shown to have speech that was coherent and guarded.  The 
September 2001 VA examination showed no evidence of 
impairment of thought process or communication.  In August 
and October 2004 treatment records, the veteran's speech was 
described as coherent.  Therefore, while the June 1999 record 
shows some impairment in the veteran's communication, it does 
not rise to the level of gross impairment in either thought 
processes or communication.

There is no evidence that the veteran experienced delusions 
and hallucinations.

The June 1999 VA outpatient treatment record shows the 
veteran demonstrated what the physician called grossly 
inappropriate behavior.  He jumped at the slightest sounds, 
struck people with approached from behind, and had periods of 
suicidal ideation.  While subsequent records show the veteran 
definitely demonstrated hypervigilance, no other records show 
evidence of violence or suicidal ideation.  The veteran 
specifically denied having any suicidal or homicidal ideation 
in all other VA outpatient treatment records and 
examinations.  In addition, there is no corroborating 
evidence that the veteran engaged in violence as an outcome 
of his PTSD.  Therefore, the Board finds that, looking at the 
evidence as a whole, the veteran does not demonstrate grossly 
inappropriate behavior.

In addition, there is no evidence that the veteran had an 
intermittent inability to perform his activities of daily 
living.  He was shown to be clean shaven and neat in 
appearance in August 1999.  May through December 2001, and 
August through October 2004 treatment records show he was 
appropriately dressed.  A September 2001 VA outpatient record 
shows the veteran was unshaven, but his personal hygiene was 
adequate.  Therefore, the Board finds that there is no 
evidence that he demonstrated an intermittent inability to 
perform his activities of daily living.

With regard to disorientation, none of the evidence of record 
shows the veteran was disoriented at any time.  Both the 
August 1999 and September 2001 VA examination reports show 
the veteran was oriented to time, place, and person.

As to memory, the August 1999 and September 2001 VA 
examination reports show his memory was intact.  There is no 
evidence in the record showing otherwise.

Most important, the Board finds that an overall review of the 
veteran's claims file does not show total occupational and 
social impairment.  The evidence of record shows the veteran 
last worked at his family's grocery store in 1998.  While the 
June 1999 VA outpatient record shows the VA staff believed 
the veteran was permanently unemployable due to his PTSD, 
that was based upon symptoms described in this treatment 
record that the veteran did not demonstrate in any other 
treatment record or examination report.  This includes 
violence towards others, suicidal ideation, problems with 
communication, and panic attacks.  Therefore, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran has demonstrated total occupational 
impairment due solely to his PTSD.


Moreover, with regard to social impairment, the evidence of 
record shows the veteran lived alternatively with his mother 
and his grandmother.  Therefore, while he reported rarely 
interacting with his family, the evidence of record shows he 
was able to maintain a relationship with his mother and 
grandmother such that they were able to live together for 
periods of time.  That the veteran was able to maintain those 
social/family relationships shows that he does not 
demonstrate total social impairment.

Given the above analysis, the Board finds that an increase to 
a 100 percent disability rating is not warranted based upon 
the evidence of record, during the time period beginning on 
June 16, 1999.  The preponderance of the evidence is against 
the assignment of an evaluation in excess of 70 percent.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply; therefore, the 
claim must be denied.  Gilbert, supra.

IV.  TDIU

In a March 2002 rating decision, the veteran was awarded 
TDIU, effective June 16, 1999.  He has contended that the 
appropriate effective date for this award should be March 3, 
1998, the date he was originally granted service connection 
for PTSD.  Therefore, the Board must determine whether TDIU 
is warranted for the time period from March 3, 1998, to June 
15, 1999.

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

For the time period at issue, the veteran was in receipt of 
an award of service connection for bilateral chondromalacia, 
evaluated as 10 percent disabled, and PTSD, now determined to 
have been properly evaluated at 30 percent.  Thus, the 
minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a) 
are not met for that time period.  See 38 C.F.R. § 4.25.

The issue, therefore, is whether the veteran's service-
connected disabilities precluded him from engaging in 
substantially gainful employment from March 3, 1998, to June 
15, 1999 (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  38 C.F.R. 
§ 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
Court has indicated that, in essence, the unemployability 
question, that is, the veteran's ability or inability to 
engage in substantial gainful activity, has to be looked at 
in a practical manner, and that the thrust is whether a 
particular job is realistically within the capabilities, both 
physical and mental, of the appellant.  Id.

In addition to the facts regarding the veteran's PTSD 
disability, detailed above, the Board notes that a January 
1999 VA outpatient record shows the veteran was prescribed a 
pair of knee braces for his degenerative joint disease.  This 
is the only medical evidence of record regarding the 
veteran's knees dated during the time period in issue.

In addition, there is no evidence submitted during this time 
showing that the veteran was unable to work, due to his PTSD 
and bilateral chondromalacia.  The first evidence of this 
kind is the June 16, 1999, VA outpatient treatment record.  
Prior to June 15, 1999, there is evidence that the veteran 
stopped working at his family's grocery store.  However, this 
evidence, by itself, does not show the veteran was unable to 
work.  It only shows that he was not currently working.

Therefore, after a review of the entire claims file, the 
Board concludes that the facts and circumstances are against 
finding that the veteran's service-connected PTSD and 
bilateral chondromalacia precluded him from securing or 
following a substantially gainful occupation prior to June 
16, 1999.  Thus, the Board does not find that the case should 
be referred to the C&P Director for consideration of a TDIU 
rating on an extra-schedular basis under 38 C.F.R. § 4.16(b).  
As the preponderance of the evidence is against the claim for 
a TDIU rating during the period in issue, the benefit-of-the-
doubt rule is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An initial evaluation of 30 percent for post-traumatic stress 
disorder is granted, from March 3, 1998, to June 15, 1999, 
subject to the laws and regulations governing the payment of 
VA benefits.

An initial evaluation in excess of 70 percent for post-
traumatic stress disorder is denied, from June 16, 1999.

An effective date earlier than June 16, 1999, for the grant 
of a total rating based on unemployability due to service-
connected disability is denied.


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


